Citation Nr: 0819852	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  00-21 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2008, a Deputy Vice Chairman of the Board granted a 
motion of the appellant's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before a decision can be rendered in this matter, due process 
considerations require that this case be remanded to the RO.  
On the veteran's VA Form 1-9, Substantive Appeal, dated in 
September 2000, he requested a hearing before a Veterans Law 
Judge, at the VA Central office in Washington, D.C.  The 
veteran was scheduled for a hearing at this location.

Prior to that hearing, and in a May 2008 written statement, 
the veteran informed the RO that he desired a hearing before 
a Veterans' Law Judge at a local RO.  To date, no hearing has 
been scheduled and there is no indication that the veteran 
has withdrawn his request or otherwise waived his right to a 
hearing before a Veterans Law Judge.  Hence, the hearing must 
be scheduled by the RO.  See 38 C.F.R. § 20.700 (2007).

In addition, new medical evidence has been received in 
connection with the veteran's appeal, subsequent to the last 
RO decision, and without a waiver of initial consideration by 
the RO.  


Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge in accordance with applicable 
procedures.  The veteran should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2007).  If the veteran desires 
to withdraw the request for the hearing, 
he must do so in writing to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



